NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
This Office Action is responsive to the RCE filed on 17 February 2021. As directed by the amendment: no claims have been amended, added, or cancelled.  Thus, Claims 1-19 are presently pending in this application.
EXAMINER'S AMENDMENT 
(Repeated for clarity of the Record)
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s Amendment is identical to the one presented in the previous Notice of Allowance mailed 13 January 2021, and repeated here for clarity/consistency of the record. 

The application has been amended as follows: 
The SPECIFICATION has been amended as follows:

In the “CROSS REFERENCE TO RELATED APPLICATION(S)” section (Page 1 of Specification) add in the issued U.S. Patent numbers as follows:

This application claims the benefit of U.S. Provisional Application No. 62/278,676, filed January 14, 2016, which is incorporated by reference as if fully set forth. This application incorporates by reference as if fully set forth U.S. Patent Application No. 15/404,225 titled "Region of Interest Rotational Activity Pattern Detection," now issued as U.S. Patent No. 10,582,894, U.S. Patent Application No. 15/404,244 titled "Identification of Fractionated Signals", now issued as U.S. Patent No. 10,314,542, U.S. Patent Application No. 15/404,226 titled "Overall System and Method for Detecting Regions of Interest," U.S. Patent Application No. 15/404,231 titled "Non-Overlapping Loop-Type or Spline-Type Catheter To Determine Activation Source Direction and Activation Source Type," now issued as U.S. Patent No. 10,624,554, and U.S. Patent Application No. 15/404,266 titled "Region of Interest Focal Source Detection," now issued as U.S. Patent No. 10,517,496, all filed on January 12, 2017. 



Reasons for Allowance
Claims 1-19 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The RCE filed 17 February 2021 was submitted with an IDS, and no amendments. All references cited in the IDS have been fully considered by the Examiner. It is noted that Non-Patent Literature: Reference 1 (Chinese Office Action issued Oct. 9, 2020) specifically states that the previously cited Zhang reference (US Publication No. 2012/0232417, see Non-Final Office Action mailed 21 March 2019) does not disclose the R-S mapping and ratio calculation steps for the LAT identification (Page 2 of Chinese Office Action issued Oct. 9, 2020). Therefore, the prior art does not teach generating mapping information and identifying focal point sources as claimed in detail in independent Claims 1, 7, and 13, in combination with the other features of these claims, and therefore these claims are allowed. Claims 2-6, 8-12, and 14-19 depend from and thus further limit these claims, and therefore are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./
Examiner, Art Unit 3792                                                                                                                                                                                                        
	
/Eric D. Bertram/Primary Examiner, Art Unit 3792